                                                      0
                                                      "-1-1"-
                                                      u...-
                                                      i= co
                                                      z:i::: _.
                                                      -><
                                                      :::S LJ.J
                                                      0..     ,,,

                                                      tU!I 'ON 8.teqwn1a




          1ting
         }(our
         ,UNT
                      DUE DATE
                      ,01r_f>t-18
                   1-=lil
                  .c;;i:D
                                     --                 illll •.    ..             -          ,M
                                                                                               0
                                                                                                    ••    •   P•:•, • • • •   o'

                                                                                              T hank You for yoUr Banking" BuS1ness




                                                                           PD01-04-2018 1:40P #109
                                                                                                                                   • o •   .. •· •
                                                                                                                                                     it'!II
                                                                                                                                                               OUNT

                                                                                                                                                              mnation.
                                                                                                                                                              'AJLABLE!
                                                                                                                                                              1age.com
                                                                           TN5266 #04 ML **5640
                  ,:J#irJ'.'32
                      REG. PAYMEKT
                                                                           REG Piv1T       $290.37
                                                                                                                                                              tl6·3286

         :m,or    $
           :led
          The
                      ~~'"'Ji
                  IA ')UO'J
                         TOTAL

          uired

                                 f                                             Any balance printed on this receipt does not reflect the
                                                                               current business day's activity on this account. All

                                     iR
                                     .r,:i,. EGIONS
                                                                               transactions are accepted in accordance with lhe terms of
                                                                               your agreement.




                                                                                                                        --
Case 3:18-cv-00102-JRG-DCP Document 37-27 Filed 09/18/19 Page 1 of 1 PageID #: 173
